Exhibit 10.2

 

 

 

 

Name and Address of Participant:

Grant Number:

 

 

 

 

Date of Grant:

 

Target Number of PSUs Subject to this Award (the “Restricted Stock Units”):

 

 

 

 

Ironwood Pharmaceuticals, Inc.
2019 Equity Incentive Plan

 

Performance-Based Restricted Stock Unit Award Agreement

This agreement (including any exhibits hereto, this “Agreement”) evidences an
award (the “Award”) of performance-based restricted stock units (the “PSUs”)
granted by Ironwood Pharmaceuticals, Inc. (the “Company”) to the individual
named above (the “Participant”), pursuant to and subject to the terms of the
Ironwood Pharmaceuticals, Inc. 2019 Equity Incentive Plan (as amended from time
to time, the “Plan”).  Except as otherwise defined herein, all capitalized terms
used herein have the same meaning as in the Plan.

1.Grant of PSU Award.  The Company grants to the Participant on the date set
forth above (the “Date of Grant”) this Award consisting of the target number of
PSUs set forth above (the “Target Award”) giving the Participant the conditional
right to receive, without payment and pursuant to and subject to the terms and
conditions set forth in this Agreement and in the Plan, one share of Stock (a
“Share”) with respect to each PSU forming part of the Award, subject to
adjustment pursuant to Section 7 of the Plan in respect of transactions
occurring after the date hereof. 

2.Earned PSUs.  The PSUs shall be eligible to become Earned PSUs (as defined in
Exhibit A) subject to the terms and conditions of Exhibit A hereto.

3.Vesting Conditions; Cessation of Employment.  No portion of the Award is
vested as of the date hereof.  The Earned PSUs (if any) shall vest in whole or
in part on the applicable Vesting Date specified in Exhibit A, subject to the
Participant’s continuous Employment through such Vesting Date.  Automatically
and immediately upon the termination of the Participant’s Employment for any
reason other than as set forth below, all outstanding and unvested PSUs shall
terminate and be forfeited for no consideration.  Notwithstanding the foregoing,
in the event of a termination of the Participant’s Employment due to a
Qualifying Termination (as defined in Exhibit A), the PSUs, to the extent then
outstanding, shall not terminate upon such termination and shall instead remain
outstanding and eligible to become Earned PSUs in accordance with the terms of
Exhibit A and to vest on the applicable Vesting Date. 

4.Change of Control.  Notwithstanding anything to the contrary in the Plan or
this Agreement, in the event of a Change of Control (as such term is defined in
Exhibit A), the

 



 

treatment of the PSUs in connection with such Change of Control shall be as set
forth in Exhibit A.

5.Delivery of Shares.  Subject to Section 6 below, the Company shall, as soon as
practicable and in all events within forty-five (45) days following the
occurrence of an applicable Vesting Date (as defined in Exhibit A) (but in no
event later than the last day of the period that would constitute a short-term
deferral period, within the meaning of Section 409A), transfer to the
Participant (or, in the event of the Participant’s death, to the person to whom
this Award has passed by will or the laws of descent and distribution) the
Shares underlying the Earned PSUs.    No Shares will be issued pursuant to this
Award unless and until all legal requirements applicable to the issuance or
transfer of such Shares have been complied with to the satisfaction of the
Administrator.

6.Forfeiture; Recovery of Compensation. 

(a)The Administrator may cancel, rescind, withhold or otherwise limit or
restrict this Award at any time if the Participant is not in compliance with all
applicable provisions of this Agreement and the Plan. 

(b)By accepting, or being deemed to have accepted, this Award, the Participant
expressly acknowledges and agrees that his or her rights, and those of any
permitted transferee of this Award, under this Award, including the right to any
Shares acquired under this Award or proceeds from the disposition thereof, are
subject to Section 6(a)(5) of the Plan (including any successor
provision).  Nothing in the preceding sentence may be construed as limiting the
general application of Section 11 of this Agreement. 

7.Dividends; Other Rights.  This Award may not be interpreted to bestow upon the
Participant any equity interest or ownership in the Company or any subsidiary
prior to the date on which the Company delivers Shares to the Participant.  The
Participant is not entitled to vote any Shares by reason of the granting of this
Award or to receive or be credited with any dividends declared and payable on
any Share prior to the date on which any such Share is delivered to the
Participant hereunder.  The Participant will have the rights of a shareholder
only as to those Shares, if any, that are actually delivered under this Award.

8.Nontransferability.  This Award may not be transferred except as expressly
permitted under Section 6(a)(3) of the Plan. 

9.Taxes; Sell to Cover. 

(a)To the extent the Participant is an Employee, the Participant expressly
acknowledges that the vesting or settlement of the PSUs acquired hereunder may
give rise to “wages” subject to withholding.  No Shares will be delivered
pursuant to this Award unless and until the Participant has remitted to the
Company an amount sufficient to satisfy all taxes required to be withheld in
connection with such vesting or settlement.  The Participant authorizes the
Company and its subsidiaries to withhold any amounts due in respect of any
required tax withholdings or payments from any amounts otherwise owed to the
Participant, but

-2-



 

nothing in this sentence may be construed as relieving the Participant of any
liability for satisfying his or her obligation under the preceding provisions of
this Section 9.

(i)To the extent the Participant is an Employee on the Date of Grant, by
accepting this Award, the Participant hereby acknowledges and agrees that he or
she shall be required to sell Shares issued on settlement of the Award and to
allow the Agent (as defined below) to remit the cash proceeds of such sale to
the Company (“Sell to Cover”) to satisfy the withholding obligations relating to
the Award (the “Withholding Obligation”).

(ii)If the Withholding Obligation is satisfied through a Sell to Cover, the
Participant hereby irrevocably appoints E*Trade, or such other registered
broker-dealer that is a member of the Financial Industry Regulatory Authority as
the Company may select, as the Participant’s agent (the “Agent”), and the
Participant authorizes and directs the Agent to (A) sell on the open market at
the then-prevailing market price(s), on the Participant’s behalf, as soon as
practicable on or after the date on which the Shares are delivered to the
Participant pursuant to Section 5 in connection with the vesting of the Earned
PSUs, the number (rounded up to the nearest whole number) of Shares sufficient
to cover (x) the satisfaction of the Withholding Obligation arising from the
Earned PSUs and the related issuance and delivery of Shares to the Participant
and (y) all applicable fees and commissions due, or required to be collected by,
the Agent with respect thereto; (B) remit directly to the Company the proceeds
from the sale of the Shares referred to in clause (A) above necessary to satisfy
the Withholding Obligation; (C) retain the amount required to cover all
applicable fees and commissions due to, or required to be collected by, the
Agent, relating directly to the sale of the Shares referred to in clause (A)
above; and (D) maintain any remaining funds from the sale of the Shares referred
to in clause (A) above in the Participant’s account with the Agent. The
Participant hereby authorizes the Company and the Agent to cooperate and
communicate with one another to determine the number of Shares that must be sold
to satisfy the Participant’s obligations hereunder and to otherwise effect the
purpose and intent of this Agreement and satisfy the rights and obligations
hereunder.

(iii)The Participant acknowledges that the Agent is under no obligation to
arrange for the sale of Shares at any particular price under a Sell to Cover and
that the Agent may effect sales under any Sell to Cover in one or more sales and
that the average price for executions resulting from bunched orders may be
assigned to the Participant’s account. The Participant further acknowledges that
he or she will be responsible for all brokerage fees and other costs of sale
associated with any Sell to Cover or transaction contemplated by this Section 9
and agrees to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale. In addition, the Participant
acknowledges that it may not be

-3-



 

possible to sell Shares as provided for in this Section 9 due to various
circumstances.  If it is not possible to sell Shares in a Sell to Cover, the
Company will assist the Participant in determining alternatives available to the
Participant.  In the event of the Agent’s inability to sell Shares, the
Participant will continue to be responsible for the timely payment to the
Company of all federal, state, local and foreign taxes that are required by
applicable laws and regulations to be paid or withheld with respect to the PSUs
or the Award.  In such event, or in the event that the Company determines that
the cash proceeds from a Sell to Cover are insufficient to meet the Withholding
Obligation, the Participant authorizes the Company and its subsidiaries to
withhold such amounts from any amounts otherwise owed to the Participant, but
nothing in this sentence shall be construed as relieving the Participant of any
liability for satisfying his or her obligations under the preceding provisions
of this Section 9.

(iv)The Participant hereby agrees to execute and deliver to the Agent or the
Company any other agreements or documents as the Agent or the Company reasonably
deem necessary or appropriate to carry out the purposes and intent of this
Agreement, including without limitation, any agreement intended to ensure the
Sell to Cover and the corresponding authorization and instruction to the Agent
set forth in this Section 9 to sell Stock to satisfy the Withholding Obligation
comply with the requirements of Rule 10b5-1(c) under the Exchange Act. The Agent
is a third-party beneficiary of this Section 9.

(v)In no event will the Company have any liability relating to the failure or
alleged failure of any payment or benefit under this Agreement to comply with,
or be exempt from, the requirements of Section 409A.

(b)To the extent the Participant is not an Employee on the Date of Grant, the
Participant is responsible for satisfying and paying all taxes arising from or
due in connection with the Award, or the delivery of Shares pursuant to the
Award.  The Company will have no liability or obligation related to the
foregoing.

10.Effect on Employment.  Neither the grant of this Award, nor the issuance of
Shares in respect of any Earned PSUs that vest hereunder, will give the
Participant any right to be retained in the employ or service of the Company or
any of its subsidiaries, affect the right of the Company or any of its
subsidiaries to discharge the Participant at any time, or affect any right of
the Participant to terminate his or her Employment at any time.

11.Provisions of the Plan.  This Agreement is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference.  A copy of
the Plan as in effect on the Date of Grant has been furnished to the
Participant.  By accepting, or being deemed to have accepted, all or any portion
of the Award, the Participant agrees to be bound by the terms of the Plan and
this Agreement.  In the event of any conflict between the terms of this
Agreement and the Plan, the terms of the Plan will control.



-4-



 

12.Form S-8 Prospectus.  The Participant acknowledges that the Participant has
received and reviewed a copy of the prospectus required by Part I of Form S-8
relating to shares of Stock that may be issued under the Plan. 

13.Jurisdiction.  By accepting (or being deemed to have accepted) the Award, the
Participant agrees to (i) submit irrevocably and unconditionally to the
jurisdiction of the federal and state courts located within the geographic
boundaries of the United States District Court for the District of Delaware for
the purpose of any suit, action or other proceeding arising out of or based upon
the Plan or this Agreement; (ii) not commence any suit, action or other
proceeding arising out of or based upon the Plan or this Agreement, except in
the federal and state courts located within the geographic boundaries of the
United States District Court for the District of Delaware; and (iii) waive, and
not assert, by way of motion as a defense or otherwise, in any such suit, action
or proceeding, any claim that he or she is not subject personally to the
jurisdiction of the above-named courts, that his or her property is exempt or
immune from attachment or execution, that the suit, action or proceeding is
brought in an inconvenient forum, that the venue of the suit, action or
proceeding is improper or that the Plan or this Agreement or the subject matter
thereof may not be enforced in or by such court.

14.Acknowledgements.  The Participant acknowledges and agrees that (a) this
Agreement may be executed in two or more counterparts, each of which will be an
original and all of which together will constitute one and the same instrument,
(b) this Agreement may be executed and exchanged using facsimile, portable
document format (PDF) or electronic signature, which, in each case, will
constitute an original signature for all purposes hereunder, and (c) such
signature by the Company will be binding against the Company and will create a
legally binding agreement when this Agreement is countersigned by the
Participant.

 

[Signature page follows.]



-5-



 

The Company, by its duly authorized officer, and the Participant have executed
this Agreement as of the date first set forth above.

 

IRONWOOD PHARMACEUTICALS, INC.

 

By: ______________________________

Name:  ___________________________

Title:  ______________________________

Agreed and Accepted:

 

By_______________________________

[Participant’s Name]

 

